Title: To John Adams from David Sewall, 20 December 1820
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York December 20th. 1820
				
				It gives me real pleasure to see the tribute of esteem and respect, offered you from the convention of Massachusetts.—A collection of Persons, I really believe, as Wise learned and patriotick as ever convened in New England.—A tribute, as rare a Phenomenon in Politicks; as the Transit of ♀ over the ☉ in Astronomy. I sincerely congratulate you and Society at large, that your health permits you to afford your aid in revising the Constitution.—And I wish it may, after its revision, bear a forty years use; with a little experience of its defects, as its use has discovered from its formation in 1780 to this time.—I wish it was in my power to give you the firmness of Nerves I yet enjoy.—that I might have the pleasure to frequent communic. without the necessity of your employing an Amanuensis, for fear of putting you to this inconvenience, has prevented you having letters more frequently / from your old Friend & only surviving Clasmate
				
					David Sewall
				
				
			